33Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed November 20, 2020 has been entered. Claims 1-24, 31-32 and 41 are deleted. Claims 25 and 45 are amended. Claim 46 is added. Now, Claims 25-30, 33-40 and 42-46 are pending.

Claim Objections
2.	Claim 43 is objected to because of the following informalities:  
	In Claim 43 (lines 7-8), Applicant is advised to delete “wherein the filler comprises between about 50 to about 70 percent by volume of the adhesive”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of the fourth paragraph of 35 U.S.C. 112:



4.	Claims 26, 29 and 45 are rejected under 35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
	In Claim 26, “a polydimethylsiloxane (PDMS) structure having a repeating dimethylsiloxane unit” has been already recited in Claim 25.
	In Claim 29, the temperature range is not supported in Claim 25.
	In Claim 45, the temperature is not supported in Claim 25
  	Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
4.	Claims 25-30, 33-40, 42 and 44-46 are rejected under 35 U.S.C. 103(a) as being unpatentable over Nakayoshi (US 5 145 931) as evidenced by Odian (Principles of Polymerization, 4th Ed., Wiley-Interscience, 2004, page 20), Density http://www.rljchem.com/template/63148-62-9_en.html), and further in view of Nishimura (US 2012 0153342).
	For Claims 25-26, 30, 34-35, 38, 42 and 45-46, Nakayoshi discloses a die-bonding adhesive for semiconductor devices, which comprises an alkenyl-functional polydimethylsiloxane, a SiH-functional polydimethylsiloxane, a platinum-based catalyst and a filler. The content of the low-molecular-weight siloxanes is not greater than 500 ppm. The low-molecular-weight siloxanes refer to cyclic siloxanes and/or linear siloxanes having the numbers of siloxane units of 3 to 25 and 1 to 25, respectively. (col. 3, lines 4-65) The content of the low-molecular-weight siloxanes is further exemplified in Example 1. Polymers are polydisperse or heterogeneous in molecular weight as taught in Odian. (page 20) In other words, by virtue of the statistic characteristic of polymerizations, polymers are a mixture of macromolecules with different molecular weights, unless they are subjected to further purification, such as fractionation to afford monodispersed macromolecules, etc. Therefore, the polydimethylsiloxanes disclosed in Nakayoshi is indeed a mixture with various molecular weights devoid of the foregoing low-molecular-weight siloxanes. The filler can be in amount of from 0 to 400 parts. (col. 3, line 65) Nakayoshi further teaches 3. (Stellar) Therefore, 100 parts of the polydiorganosiloxane (the major component in the composition) has a volume of about 104 cm3, and 400 parts of the precipitated silica has a volume of about 200 cm3. The vol% of the precipitated silica would be 0 to about 66 % (200/(200+104)), which overlaps with the presently claimed filler amount range. In light of the above motivations, Nakayoshi’s disclosed filler amount renders that as presently claimed obvious. E. I. DuPont de Nemours & Co. v. Synvina C.V. (Fed. Cir. 2018)(A more specific application of this general principle is that “[a] prima facie case of obviousness typically exists when the ranges of a claimed composition overlap the ranges disclosed in the prior art.” (citation omitted)) Nakayoshi is silent on the use of the fillers as presently claimed. However, Nakayoshi teaches that thermal conduction is a concern in the field of semiconductor devices. (col. 1, lines 34-48) Further, Nishimura teaches the use of fillers such as aluminum nitride, etc. to enhance the thermal conductivity of a die-bonding adhesive containing a hydrosilylation curable silicone composition. ([0010]-[0015] and [0172]-[0175]) Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate Nishimura’s fillers into Nakayoshi’s adhesive for enhancing the thermal conductivity with expected success. Especially, Nishimura is in the same field as Nakayoshi’s endeavor for dealing with thermal conductivity issue in semiconductor devices. Nishimura further teaches that it is desirable to employ the fillers to afford a die-bonding adhesive having a thermal conductivity of not less than 10 W/m.K. ([0176]) Since the prior art’s adhesive renders the presently one obvious, both would expect to possess similar adhesiveness. For Claim 27, the metal content (i.e., Pt) is exemplified in Example 1. For Claim 28, the polydimethylsiloxane is inert and thus substantially non-reactive with halogen containing chemistries. For Claim 29, one of ordinary skill in the art would appreciate that the properties such as operable temperature a material would strongly depend on the composition of the adhesive. Since Nakayoshi’s adhesive reads on that as presently claimed, Examiner has reasonable basis to believe it would possess the same properties as presently claimed. For Claim 33, Nakayoshi is silent on the particle size of the filler. However, the particle size would affect the mechanical properties of the material. In addition, the filler particle size would also affect the surface area per unit mass thereof, and subsequently alter the thermal conductivity of the filler. In other words, it is a Result-Effective variable. Therefore, it would have been obvious to one of ordinary skill in the art to employ a filler with whatever particle size through routine experimentation in order to afford an adhesive with desired mechanical properties, thermal conductivity, etc. Especially, Applicant does not show the criticality of such particle size. For Claim 36, Nakayoshi is silent on the amount of the catalyst. However, the catalyst amount would affect the curing rate. In other words, it is a Result-Effective variable. Therefore, it would have been obvious to one of ordinary skill in the art to employ the catalyst in whatever amount through routine experimentation in order to achieve a desired curing rate. Especially, Applicant does not show the criticality of such an amount. For Claim 37, Nakayoshi’s adhesive preferably consists of the filler, the catalyst and the polydimethylsiloxanes, i.e., its bulk purity would fall within the presently claimed range. For Claim 39, since the material reads on that as presently claimed, both would possess the same properties, including high plasma density resistance, etc. For Claim 40, the prior art is silent on the amount of the aluminum oxide. However, the amount of the aluminum oxide would affect the thermal conductivity of the die-bonding adhesive. In other words, it is a result-effective variable. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to employ the aluminum oxide in whatever amount through routine experimentation in order to afford an adhesive with a desired thermal conductivity. Especially, Applicant does not show the presently claimed amount of aluminum oxide. For Claim 44, Examiner notes that Nakayashi’s silicon-based polymeric materials (e.g., vinyl-terminated polydimethylsiloxane, SiH-terminated polydimethylsiloxane) that consists essentially of a polydimethylsiloxane, where the vinyl-terminated polydimethylsiloxane is prepared by a method exemplified in Reference Example 1, and the Si-H-terminated polydimethylsiloxane is exemplified by a structure below:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
, where c is 0. (col. 4, lines 61-68)
Notably, the presently claimed invention does not specify any end(s) group of the silicon-based polymeric materials. 
	For the argument (Remarks, B), Examiner disagrees. The rejection set forth in paragraph 4 of Paper No. 20200930 did include Claim 45.
	For the argument (Remarks, C), Examiner disagrees. 
A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).
One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Nishimura does teach alumina, aluminum nitride, etc. for enhancing thermal conductivity, albeit besides crack prevention, MgCO3 is also used for increasing thermal conductivity. ([0150], [0173] and [0175]) This is particularly pertinent to Nakayoshi’s disclosure where the thermal conductivity is crucial. 

5.	Claim 43 would be allowable if rewritten or amended to overcome the claim objection, set forth in this Office action.
	None of the above references, taken alone or in combination, teaches or fairly suggests the presently claimed amount of filler.

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kuo-Liang Peng whose telephone number is (571) 272-1091.  The examiner can normally be reached on Monday-Friday from 8:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jim Seidleck, can be reached on (571) 272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

klp
February 10, 2021
/KUO LIANG PENG/Primary Examiner, Art Unit 1765